Title: From George Washington to Thomas Forrest, 16 April 1781
From: Washington, George
To: Forrest, Thomas


                        
                            Sir
                            Head Quarters New Windsor 16th April 1781.
                        
                        I have received your favor of the 2d. You will readily perceive the impropriety of my interfering in an
                            election which depends upon the will of Congress, before they have been pleased to ask my opinion; and as there probably
                            will, in case of Colo. Flowers’s death, be more than one application for his Office, I should chuse to withhold the
                            promise of a recommendation to any particular person, that I might be at liberty to give my voice, if asked, in favor of
                            him who on every account seemed best intitled to the succession in question. I am &c.

                    